  8:14-cr-00346-BCB-SMB Doc # 120 Filed: 04/19/21 Page 1 of 2 - Page ID # 237




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                  8:14CR346

         vs.
                                                       ORDER ON APPEARANCE FOR
DAVID S. BAIRD,                                      SUPERVISED RELEASE VIOLATION

                        Defendant.


         The defendant appeared before the Court on April 19, 2021 regarding Petition for
Offender Under Supervision [114]. Richard H. McWilliams represented the defendant.
Thomas J. Kangior represented the government. The defendant was advised of the
alleged violation(s) of supervised release, right to retain or appointment of counsel, and
any right to a preliminary hearing in accordance with Federal Rule of Criminal Procedure
32.1(a)(3).
         The defendant freely, knowingly, intelligently, and voluntarily waived the right to a
preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as
alleged in the petition to believe the defendant violated the terms of supervised release
and the defendant should be held to answer for a final dispositional hearing. Fed. R.
Crim. P. 32.1(b)(1)(C). The defendant shall appear personally for a final dispositional
hearing before U.S. District Judge Brian C. Buescher in Courtroom No. 5, Roman L.
Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 9:30 a.m. on May
27, 2021.
         The government moved for detention based upon risk of flight and danger. The
defendant requested a detention hearing which was held.            The court finds that the
defendant failed to meet his burden to establish by clear and convincing evidence that he
will not flee or pose a danger to any other person or to the community. Fed. R. Crim. P.
32.1(a)(6); 18 U.S.C. § 3143(a)(1). The government’s motion for detention is granted as
to risk of flight and danger and the defendant shall be detained until further order of the
Court.
  8:14-cr-00346-BCB-SMB Doc # 120 Filed: 04/19/21 Page 2 of 2 - Page ID # 238




      The defendant shall be committed to the custody of the Attorney General or
designated representative for confinement in a correctional facility and shall be afforded
a reasonable opportunity for private consultation with defense counsel. Upon order of a
United States court or upon request of an attorney for the government, the person in
charge of the corrections facility shall deliver the defendant to the United States Marshal
for an appearance in connection with a court proceeding.


      IT IS SO ORDERED.


      Dated this 19th day of April, 2021.

                                                 BY THE COURT:

                                                 s/ Michael D. Nelson
                                                 United States Magistrate Judge




                                            2
